EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Otilia Gabor on 8 July 2022.

The application has been amended as follows (Only claim 8 has been substantially amended, while other claims have been amended just for correcting dependency.  Claims 9-10 and 18, 21 and 22 are newly cancelled as well.  All other claims are as filed and entered on 19 April 2022): 

Claims 1-5. (as previously presented – see filed claims of 19 April 2022)
6. (previously cancelled)
7. (as previously presented).
8. (Currently Amended) A laser lift-off apparatus configured to irradiate a workpiece including a substrate and a separating layer formed over the substrate with laser light and separates the separating layer from the substrate, the laser lift-off apparatus comprising a dust collecting unit including 
an optical path space including an opening at a position corresponding to an irradiation position of the laser light, and configured so that the laser light passes therethrough; and 
an exhaust space disposed outside the optical path space, wherein 
the optical path space is formed by using a sidewall and a lid, the sidewall being disposed around the opening and the lid being disposed to cover an upper part of the sidewall and being transparent to the laser light, 
a feeding hole is formed in the sidewall and is configured to supply a gas to the optical path space, and 
6the gas supplied from the feeding hole to the optical path space flows through the optical path space toward the workpiece along an interior surface of the sidewall, then passes between a lower end of the sidewall and the workpiece, and flows to the exhaust space[[.]],  wherein
the opening is disposed in a plane parallel to a surface of the workpiece and extends in a first direction that is orthogonal to a conveying direction of the workpiece,
the sidewall includes a first plate member disposed on an upstream side in the conveying direction of the workpiece, and a second plate member disposed on a downstream side in the conveying direction of the workpiece,  and wherein
the exhaust space includes a first exhaust space disposed on the upstream side in the conveying direction of the optical path space, and a second exhaust space disposed on the 7downstream side in the conveying direction of the optical path space, 
the gas supplied from a feeding hole formed in the first plate member to the optical path space flows toward the workpiece along a surface of the first plate member, then passes between a lower end of the first plate member and the workpiece, and flows to the first exhaust space, and 
the gas supplied from a feeding hole formed in the second plate member to the optical path space flows toward the workpiece along a surface of the second plate member, then passes between a lower end of the second plate member and the workpiece, and flows to the second exhaust space.

9. (cancelled)
10. (cancelled)
11. (currently amended) The laser lift-off apparatus according to Claim [[10]] 8, wherein …(rest as previously presented)
12. (currently amended) The laser lift-off apparatus according to Claim [[10]] 8, wherein …(rest as previously presented)
13. (Previously Presented) The laser lift-off apparatus…
14. (Previously Presented) The laser lift-off apparatus…
15. (currently amended) The laser lift-off apparatus according to Claim [[10]] 8, wherein …(rest as previously presented)
16. (Previously Presented) The laser lift-off apparatus…
17. (currently amended) The laser lift-off apparatus according to Claim [[10]] 8, wherein …(rest as previously presented)
18-38. (Cancelled).




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-5, 7, 8, and 11-17 are allowed.  The claims are not obvious over the prior art nor the closest prior art of Morikazu, Balliet, Ranalli, and Kawaguchi (U.S. Patent 8,575,515).
Regarding claim 1, specifically, the claim is amended largely, to recite the following additional limitations: 
“wherein the injection unit is disposed on a downstream side in a conveying direction of the workpiece with respect to the dust collecting unit, and is configured to blow the gas in a direction opposite to the conveying direction of the workpiece,
the gas exits the dust collecting unit through the exhaust opening in the direction that is the conveying direction of the workpiece,
the opening is formed by using a first plate member and a second plate member, the first plate member being disposed on an upstream side in the conveying direction of the opening, and the second plate member being disposed on the downstream side in the conveying direction of the opening, 
the first and second plate members are disposed such that a gap between the second plate member and the workpiece is wider than a gap between the first plate member and the workpiece, 
a cross-sectional shape of an edge of the first plate member is a shape having such an inclined surface that an acute angle is formed between the inclined surface and a lower surface of the first plate member.	
a cross-sectional shape of an edge of the second plate member is a shape having such an inclined surface that an acute angle is formed between the inclined surface and an upper surface of the second plate member.”

In conjunction, this would mean that the gas would have to enter (Applicant’s fig. 7, element 35) in a direction opposite the conveying direction (meaning the gas would enter in the same direction the scanning is moving)  and exhaust in the conveying direction (meaning in the direction the workpiece is moving, so essentially it exhausts the gas behind the scanning apparatus), and the bottom plates (44 and 45) of the dust collection unit are arranged around the opening (52) where the laser processing the workpiece at certain heights, with the plate (44) upstream of the laser processing being lower to the workpiece than the plate (45) downstream of the processing, and the edges closest to the opening have certain claimed angles.
	These limitations would not be obvious in light of the prior art references, specifically, that Morikazu has the gas coming in and leaving in an direction perpendicular to the conveying direction (Morikazu, fig. 3), and Balliet does not have a conveying direction at all, as it is stationary).  Thus, the movement of the gas and its exhaust, with the bottom plates and their configuration and geometry to help the gas enter the chamber, would not be obvious in light of the prior art. 
	Regarding claim 8, the newly amended claim 8 now specifically directs the gas to enter the optical area, to move down a sidewall and out through an opening that is used to let the laser through for laser processing, and exhaust (inter alia, “the gas supplied from the feeding hole to the optical path space flows through the optical path space toward the workpiece along an interior surface of the sidewall, and then passes between a lower end of the sidewall and the workpiece, and flows to the exhaust space”).  It is noted that other prior art might also be relevant here, such as Kawaguchi, having a transparent roof and having the the gas enter from a side, whereby the gas follows the sidewall down and then eventually gets exhausted out the laser opening.  The prior art does not have, however, wherein the gas enters through two openings and then is exhausted to two separate exhaust spaces (see fig. 11)
	While it is noted that some of the limitations, separately, may be conventional in the art (such as the gas, and sidewalls and openings for laser processing, and conveying directions, and even “the opening is disposed in a plane parallel to a surface of the workpiece and extends in a first direction that is orthogonal to a conveying direction of the workpiece”), it is noted that all the limitations working together, and especially the features that are not present in the prior art, make this device novel and not obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761